         Case 2:19-cv-00276-WB Document 150 Filed 07/17/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KATHERINE CROCKETT,                                      CIVIL ACTION
               Plaintiff,

               v.

 LUITPOLD PHARMACEUTICALS, INC.,                          NO. 19-276
 et al.,
               Defendants.

                                         ORDER

       AND NOW, this 17th day of July, 2020, upon consideration of Plaintiff’s Motion for

Alternative Service on Defendants Vifor Pharm Ltd., Vifor Pharma Participations Ltd., and Vifor

(International) AG (ECF No. 133), and Defendants’ response thereto (ECF No. 135), IT IS

HEREBY ORDERED that Plaintiff’s Motion is GRANTED.



                                                   BY THE COURT:

                                                   /s/Wendy Beetlestone, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
